Citation Nr: 1818889	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-31 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia Education Center


THE ISSUE

Entitlement to VA educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill-Active Duty (MGIB-AD)).


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 23, 1990 to April 14, 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which determined the Veteran was not eligible for Chapter 30 (MGIB-AD) educational assistance benefits.
In October 2017, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the file. 


FINDINGS OF FACT

1.  The Veteran served less than 3 years (36 months) of active duty, having enlisted for a period of at least 3 years.

2.  The record does not reflect the Veteran was discharged in April 1993 due to service-connected disability, a medical condition which preexisted service, hardship, involuntarily for the convenience of the Government as a result of a reduction in force, or for a physical or mental condition not characterized as a disability and not the result of her own willful misconduct.


CONCLUSION OF LAW

The criteria for Chapter 30 (MGIB-AD) educational assistance benefits are not met. 38 U.S.C. §§ 3001, 3011 (2012); 38 C.F.R. §§ 21.7040, 21.7042 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A and 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 
The Board also notes, however, that the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where, as here, the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request). 

The Board further notes that the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist. 

Analysis

With regard to MGIB-AD educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code, this program provides assistance in the readjustment of members of the Armed Forces to civilian life after their separation from military service.  38 U.S.C.A. § 3001.  The program is available to individuals who meet certain criteria of basic eligibility, including active duty during certain prescribed dates or meeting certain other criteria for basic eligibility for educational assistance.  38 U.S.C. § 3011; 38 C.F.R. §§ 21.7040, 21.7042. 

A threshold requirement for Chapter 30 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 30 educational assistance, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985, and in the case of an individual whose obligated period of active duty is three years or more, serve at least three continuous years of active duty.  If the obligated period of service is less than three years, however, the Veteran must serve at least two years of continuous active duty in the Armed Forces.  See 38 U.S.C.A. § 3011 (a) (1) (A) (i); 38 C.F.R. § 21.7042 (a) (1), (2). 

In this case, the Veteran's active military service occurred after June 30, 1985.  However, the record also reflects that he served less than 3 years (36 months) of active duty after enlisting for a period of at least 3 years.  The Veteran has contended that he is entitled to Chapter 30 benefits because he was misled by his captain, who told the Veteran upon his premature discharge from service (following a period of unauthorized absence) that he would be eligible for all applicable veteran benefits.  

The Board acknowledges that an individual who does not meet the above service requirements may be eligible for basic educational assistance when he is discharged or released from active duty for certain specified reasons.  Those reasons include when an individual is discharged or released from active duty for (1) a service-connected disability; (2) by reason of a sole survivorship discharge (as that term is defined in 10 U.S.C.A. § 1174 (i); (3) for a medical condition which preexisted service on active duty and which VA determines is not service-connected; (4) discharge or release under 10 U.S.C.A. § 1173 (hardship discharge); (5) for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty as determined by the Secretary of the military department; (6) for convenience of the Government having completed at least 20 months of continuous active duty if serving a two-year enlistment (7) involuntarily for the convenience of the Government as a result of a reduction in force.  38 U.S.C. § 3011 (a)(1)(A)(ii); 38 C.F.R. § 21.7042 (a)(5). 

In this case, the record does not reflect the Veteran was discharged in April 1993 due to service-connected disability, sole survivorship, a medical condition which preexisted service, hardship, a physical or mental condition not characterized as a disability, or involuntarily for the convenience of the Government as a result of a reduction in force.  As he testified in October 2017, the Veteran was discharged prior to the completion of his first period of enlistment.  His DD 214 shows that he was honorably discharged, following the commission of a serious offense.  His testimony indicated that he was discharged following a 29-day period of unauthorized leave.  Based on the evidence of record, none of the exceptions appear to apply to the facts of this case.

In view of the foregoing, the Board must find that the Veteran does not have qualifying service for Chapter 30 (MGIB-AD) educational assistance benefits.  The uncontested facts of this case reflect the Veteran simply does not satisfy the basic 3-year eligibility requirements for Chapter 30 (MGIB-AD) education assistance benefits, as his total period of service was 2 years, 11 months and 2 days.  Although the Board commends the Veteran for pursuing higher education, and is sympathetic to the claim (as he served just under a month short of the requisite 36 months of service required to qualify for Chapter 30 benefits) it is simply without the authority to grant the claim on an equitable basis, and instead is constrained to follow the specific provisions of law.  See 38 U.S.C. § 7104 (2012); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Here, the record reflects the Veteran has no legal entitlement to the benefits sought on appeal. Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of such entitlement.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The claim is denied.


ORDER

Entitlement to VA educational assistance benefits under Chapter 30, Title 38, United States Code (MGIB-AD) is denied.



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


